* Rehearing denied June 11, 1934.
Plaintiff sued the defendants to recover the sum of $553.50, the balance alleged to be due on a promissory note executed by them on September 17, 1930. Defendants admit the execution of the note and that the amount claimed is due, but in reconvention allege that the plaintiff was indebted unto them in the sum of $1,200, $1,150 of which represented rent due for certain furniture leased by them to the plaintiff at a rental of $25 a month, and $50, the purchase price of a range stove.
On the trial of the case plaintiff offered in evidence the note and the record and rested. Counsel for defendants then stated: "That is our case, if your honor pleases, reserving our rights." The trial judge said: "There will be judgment in favor of the plaintiff for the full amount as prayed for. The reconventional demand will be dismissed as in case of non-suit, giving you (defendants) full opportunity to bring it." The judgment was entered in favor of the plaintiff as prayed for and dismissing the reconventional demand as in case of nonsuit. The defendants appealed.
The defendants, having admitted the execution of the note and that the balance claimed was due, established plaintiff's suit without the necessity of further proof. Defendants, as plaintiffs in reconvention, having failed to offer any evidence in support of the reconventional demand, the trial court had no other alternative except to dismiss it.
The judgment appealed from is eminently correct and is, therefore, affirmed.
Affirmed.